232 Ga. 796 (1974)
209 S.E.2d 147
WILKINS
v.
HOPPER.
29187.
Supreme Court of Georgia.
Submitted September 6, 1974.
Decided September 17, 1974.
Donald R. Wilkins, pro se.
Arthur K. Bolton, Attorney General, for appellee.
INGRAM, Justice.
This is an appeal from a judgment of the Superior Court of Tattnall County denying habeas corpus relief to the appellant.
The habeas corpus corpus court conducted a hearing and thereafter entered its judgment finding that appellant voluntarily and knowingly entered pleas of guilty, with effective assistance of competent counsel, on January 25, 1973, to the offenses of aggravated assault and murder.
A review of the transcript of the habeas corpus hearing reveals that the evidence presented at that hearing fully authorized the trial court to find that appellant did voluntarily and knowingly enter the earlier pleas of guilty. Under these circumstances, we will not *797 disturb the trial court's findings on appeal. Bailey v. Baker, 232 Ga. 84 (4) (205 SE2d 278).
The transcript also discloses that appellant's counsel investigated the cases, met and advised with appellant on a number of occasions prior to entry of the guilty pleas, and represented appellant at a commitment hearing. The habeas corpus court determined that appellant "was represented in a professional and capable manner" by competent attorneys. This finding of the habeas corpus court was also authorized by the evidence and since the standard of "counsel competence" used by the trial court in reaching its determination was consistent with the standard announced by this court in Pitts v. Glass, 231 Ga. 638, 639 (203 SE2d 515), the trial court's conclusion will be affirmed.
Judgment affirmed. All the Justices concur.